Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment after final filed on August 6, 2021 has been entered.
Drawings
The drawings were received on August 6, 2021.  These drawings are not accepted because of the reasons, inter alia, listed below:
a.	Amended FIG. 3 raises the issue of new matter.  For example, the comparison of amended FIG. 3 and original FIG. 3 reveals that amended FIG. 3 omitted the “Motor Driver” positioned below the “Segment Motor” shown in original FIG. 3.  The omission of the feature “Motor Driver” in original FIG. 3 raises the issue of new matter.  See MPEP 608.04(a) (New matter includes not only the addition of wholly unsupported subject matter, but may also include adding specific percentages or compounds after a broader original disclosure, or even the omission of a step from a method.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)) and MPEP 1411.02 (New matter may exist by virtue of the omission of a feature or of a step in a method.  United States Industrial Chemicals, Inc. v. Carbide & Carbon Chemicals Corp., 315 U.S. 668, 53 USPQ 6 (1942)).  See also Twin Disc, Inc. v. United States, 231 USPQ 417, 424 (Cl. Ct. 1986) cited in MPEP § 2131.05; and/or
b.	The amended drawings fail to comply with 37 CFR 1.84 as required by 37 CFR 1.121(d).  For example, 37 CFR 1.84(q) states:
Lead lines. Lead lines are those lines between the reference characters and the details referred to. Such lines may be straight or curved and should be as short as possible. They must originate in the immediate proximity of the reference character and extend to the feature indicated.  (Emphasis added)

amended FIG. 6 shows that the lead lines, which originate in the immediate proximitity of the reference characters 61 and 63, extend to the shafts instead of the first and second gears as described in Pub. No. US 20190366533 of this application at ¶ 54. 
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. James J. Rha on August 11, 2021.
The following changes to the drawings have been approved by the examiner and agreed upon by applicant:
(a) 	Add the motor driver in amended FIG. 3 filed on August 6, 2021 as shown in original FIG. 3; and
(b)	Submit a new amendment to the drawings in compliance with 37 CFR 1.84.  See Guide for Preparation of Patent Drawings attached to the Office action on January 6, 2021.
In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.
Reasons for Allowance
1.	Claims 1, 4-8, 18, 20-22, 24, and 26-32 are allowed.
2.	The following is an examiner’s statement of reasons for allowance: the claims are allowed due to, inter alia, the following limitations in representative claim 1:
	at least one of the one or more actuators comprises a roll-degree of freedom (DOF) gear motor (24, FIG. 3) mechanically coupled to a spur gear (26, FIG. 3) that is mechanically coupled to the rigid housing (2, FIG. 1), wherein actuation of the roll-DOF gear motor (24) in a predetermined manner imparts a predetermined degree of roll to the rigid housing (2).  (Reference characters, figures and emphases added)  
                                                                                                                                                                                                   
It is well settled that a functional limitation must be evaluated and considered, just like any other limitation of the claim, for what it fairly conveys to a person of ordinary skill in the pertinent art in the context in which it is used (MPEP § 2173.05(g)).   In the instant case, none of the cited references, either alone or in combination, teaches or suggests all structural and functional limitations recited in claims 1, 18, 20 and 27.  See In re Wilson, 424 F.2d 1382, 1385, 165 USPQ 494, 496 (CCPA 1970) (“All words in a claim must be considered in judging the patentability of that claim against the prior art”) cited in MPEP § 2143.03.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
a.	Ikeda et al. (US 20060199999) teaches, inter alia, the segments or disks 72-76 (FIGS. 5-8) and cables 80, 82 (id. ¶ 161 et seq.).  However, Ikeda does not teach or suggest the above functional limitation in claim 1; and
b.	Zubiate et al. (US 20170100197) teaches the links (441a-g, FIG. 22, ¶ 401 et seq.).  However, Zubiate does not teach or suggest the above functional limitation in claim 1.  
 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner 
should be directed to VINH LUONG whose telephone number is (571) 272-7109.  The examiner can normally be reached on Monday – Friday, 9:00 AM ET – 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VINH LUONG/Primary Examiner, Art Unit 3656